Case 1:20-cv-01120-WFK-SMG Document 5 Filed 04/12/20 Page 1 of 3 PageID #: 27




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

   RALPH VOLLWEILER,                             Case No: 1:20-cv-01120-WFK-SMG

         Plaintiff,
                                                 NOTICE OF VOLUNTARY DISMISSAL
         v.                                      PURSUANT TO FED. R. CIV. P.
                                                 41(a)(1)(A)(i)
   CINCINNATI BELL INC., LYNN A.
   WENTWORTH, MEREDITH J. CHING,
   WALTER A. DODS, JR., JOHN W. ECK,
   LEIGH R. FOX, JAKKI L. HAUSSLER,
   CRAIG F. MAIER, RUSSEL P. MAYER,
   THEODORE H. TORBECK, and MARTIN
   J. YUDKOVITZ,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Ralph Vollweiler hereby voluntarily dismisses the above-captioned

action without prejudice. Defendants have not served an answer or a motion for summary

judgment.



Dated: April 12, 2020                            Respectfully submitted,

                                                 HALPER SADEH LLP

                                                 By: /s/ Daniel Sadeh
                                                 Daniel Sadeh, Esq.
                                                 375 Park Avenue, Suite 2607

                                             1
Case 1:20-cv-01120-WFK-SMG Document 5 Filed 04/12/20 Page 2 of 3 PageID #: 28




                                         New York, NY 10152
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                     2
Case 1:20-cv-01120-WFK-SMG Document 5 Filed 04/12/20 Page 3 of 3 PageID #: 29




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on April 12, 2020, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: April 12, 2020                               /s/ Daniel Sadeh
                                                    Daniel Sadeh




                                               3
